   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 1 of 33



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

UNITED SPECIALTY INSURANCE                                       CIVIL ACTION
COMPANY

VERSUS                                                           NO. 21-480

OLIVIA Y. TRUONG, RICHARD E. KING,                               SECTION "B"(4)
JAMIE A. FUTRAL, MELCHIODE MARKS
KING, LLC, AND ABC INSURANCE COMPANY

                              ORDER AND REASONS

     Before the Court are defendants’ “Rule 12(b) Motion to Dismiss

and Rule 12(e) Motion for More Definite Statement” (Rec. Doc. 20),

plaintiff’s opposition (Rec. Doc. 23) and defendants’ reply (Rec.

Doc. 26). For the following reasons,

     IT IS ORDERED that the motion (Rec. Doc. 20) is GRANTED IN

PART on Rule 12(b)(6) grounds and DENIED IN PART as to the request

for dismissal on either Rule 12(b)(1) or 12(b)(7) grounds as well

as the alternative Rule 12(e) motion.

FACTS AND PROCEDURAL HISTORY

     This    action   involves    a   legal        malpractice    claim    against

defendants Olivia Y. Truong, Richard E. King, Melchiode Marks King,

LLC and Jamie Futral (collectively “defendants”).                  Rec. Doc. 1.

On or about January 15, 2018, plaintiff United Specialty Insurance

Company     (“United”),   through     its        Managing   General     Agent   QEO

Insurance Group (“QEO”), retained defendants as counsel in the

matter    entitled    Diane   Jackson       v.    United    Specialty    Insurance



                                        1
    Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 2 of 33



Company, Vic 3 Enterprises, LLC and Napoleon White (“the Underlying

Suit”).     Id. at 3. 1

      On or about August 26, 2019 through August 29, 2019, a jury

trial on the merits was held in the underlying suit, concluding

with a verdict in favor of Dianne Jackson and against United in

the amount of $1,632,192.24 plus interest thereon and court costs.

Id. at 5.       According to the instant complaint, defendants approved

the judgment casting United for the entire amount, instead of its

policy limit of $1,000,000 plus interest and court costs.                 Id.

      Defendants then filed a motion for judgment notwithstanding

the verdict or alternatively for a new trial on behalf of United,

which was ultimately denied on November 15, 2019.                 Id. at 6.      On

December    19,    2019,    defendants     filed   a   notice   and   motion    for

suspensive appeal.         Id.      Defendants untimely furnished security

by way of surety bond on January 16, 2020 – 28 days after the

deadline set forth in Louisiana Civil Code article 2123.                        Id.

Moreover, the surety bond was in the amount of $1,800,000 and bound

only United and not its co-defendants in the underlying suit, who

were also found liable.          Id.

      On   or    about    January    24,   2020,   plaintiff    Jackson   in   the

underlying suit moved to dismiss defendants’ suspensive appeal,

which was later granted on March 5, 2020 because the appeal bond


1 Dianne Jackson v. United Specialty Insurance Company, Vic 3
Enterprises, LLC, et al., Docket No. 71668 (La. 40th Jud. Dist. Ct.).

                                           2
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 3 of 33



was not timely posted.        Id. at 7.        According to United, defendants

failed to reasonably consult with it about the motion to dismiss,

its denial, and defendants’ recommendation to file a supervisory

writ application. Id.

       On or about April 14, 2020, defendants filed a notice of

intent to apply for supervisory writ regarding the motion to

dismiss.      Id. at 8.    On or about May 13, 2020, the Louisiana Fifth

Circuit Court of Appeals denied the writ application, based on the

untimely security furnishing.             Id.     The appellate court further

affirmed the lower court’s dismissal of the suspensive appeal and

converted the appeal to a devolutive appeal for which security is

not required.      Id.

       About two months after the appellate court’s decision, on

July    10,    2020,     United’s    insurance        representative     contacted

defendant Olivia Truong about the writ application to which Truong

responded, “It completely slipped my mind to forward the writ

denial, which is attached for your file (sorry!).”                       Id.        Per

plaintiff, because of defendants’ delayed notice of the writ denial

and failure to advise them accordingly, United was unable to

challenge the writ denial with the Louisiana Supreme Court.                         Id.

at 8-9.

       Moreover,   the     conversion     of    the    suspensive    appeal    to    a

devolutive     appeal     caused    the   August      29,   2019   judgment    to   be

executed immediately by Jackson.               Id. at 9.     Thus, Jackson filed

                                          3
    Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 4 of 33



a motion to examine judgment debtor against United and its co-

defendants and a complaint against United alone with the Louisiana

Department of Insurance, alleging failure to pay a valid final

judgment.    Id.   On or about September 28, 2020, Truong received a

demand letter from Jackson’s counsel for payment of $1,903,986.37

from plaintiff.      Id.    In November 2020, Jackson also filed two

petitions    for   garnishment    in       the   underlying   state   action,

requesting issuance of a writ of fieri facias to seize and possess

all property rights and credits of United and its insured Napoleon

White.    Id. at 9-10.

      On or about November 29, 2020, Jackson seized three dump

trucks belonging to Vic 3, United’s insured and co-defendant, which

effectively put Vic 3 out of business.             Id. at 10.    Thereafter,

United paid the full value of the judgment to secure the return of

Vic 3’s trucks.     Id.    On December 10, 2020, defendants’ attorney-

client relationship with plaintiff ended.           Id. at 5.   Both parties

indicate that the underlying matter is currently pending on appeal

before the Louisiana Fifth Circuit Court of Appeal.             Rec. Doc. 23

at 7. 2

      On March 8, 2021, United filed a negligence cause of action

against defendants in this Court based on diversity jurisdiction.

Rec. Doc. 1 at 2.     On May, 31, 2021, defendants filed the pending



2 See Dianne Jackson v. Underwriters at Lloyd’s of London, Vic 3 Enterprises,
LLC, et al., App. No. 21-CA-15 (La. App. 5th Cir.).

                                       4
     Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 5 of 33



motion to dismiss for lack of subject matter jurisdiction, for

failure to state a claim, and for failure to join an indispensable

party, QEO Group, LLC.        Rec. Doc. 20.    Alternatively, defendants

move for a more definite statement under Rule 12(e), arguing that

the factual basis, measure of damages, and legal theory in this

matter are unclear.      Rec. Doc. 20-1 at 2.

       On June 15, 2021, United timely filed its opposition.           Rec.

Doc.     23.    In   general,    it   denies   defendants’    allegations.

Additionally, United argues that its damages exceed the required

amount in controversy as it is entitled to recover the paid

judgment in excess of $1,900,000, attorney’s fees associated in

the underlying suit, and damages to its reputation.           Id. at 7.

       On June 28, 2021, defendants were granted leave to file a

reply.    Rec. Doc. 26.    Because the underlying judgment was solely

rendered against United, Vic 3, and White, defendants deny any

responsibility to United to repay the damages owed to Jackson.

Id. at 2. Moreover, defendants contend that United is not entitled

to   damages   for   mental   anguish,    embarrassment,     or   damage   to

reputation because such damages were not originally requested in

the complaint and cannot be incurred by corporations.             Id. at 2-

3.




                                      5
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 6 of 33



LAW AND DISCUSSION

  A. Rule 12(b)(1) Subject Matter Jurisdiction

     When a movant files a Rule 12(b)(1) motion in conjunction

with other Rule 12 motions, “the court should consider the Rule

12(b)(1) jurisdictional attack before addressing any attack on the

merits.”     Ramming v. United States, 281 F.3d 158, 161 (5th Cir.

2001).   Under Federal Rule of Civil Procedure 12(b)(1), “a case is

properly dismissed for lack of subject matter jurisdiction when

the court lacks the statutory or constitutional power to adjudicate

the case.”    Home Builders Ass'n of Miss., Inc. v. City of Madison,

143 F.3d 1006, 1010 (5th Cir. 1998).          “The standard of review

applicable to motions to dismiss under Rule 12(b)(1) is similar to

that applicable to motions to dismiss under Rule 12(b)(6)” except

that the Rule 12(b)(1)standard permits the Court to consider a

broader range of materials in considering its subject matter

jurisdiction over the cause(s) in the suit.         Williams v. Wynne,

533 F.3d 360, 364-65 (5th Cir. 2008).

     A district court may dismiss for lack of subject matter

jurisdiction on any one of three bases: “(1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record;

or (3) the complaint supplemented by undisputed facts plus the

court’s resolution of disputed facts.”        Clark v. Tarrant County,

798 F.2d 736, 741 (5th Cir. 1986).     The plaintiff bears the burden

of proving subject matter jurisdiction by a preponderance of the

                                   6
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 7 of 33



evidence.   Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745,

748 (5th Cir. 2009) (citing New Orleans & Gulf Coast Ry. Co. v.

Barrois, 533 F.3d 321, 327 (5th Cir. 2008)).            A Rule 12(b)(1)

motion will be granted only “if it appears certain that the

plaintiff cannot prove any set of facts in support of his claims

entitling him to relief.”     In re FEMA Trailer Formaldehyde Prod.

Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 287 (5th Cir.

2012) (citing omitted).

     A party may “facially” or “factually” attack the basis of the

Court’s subject matter jurisdiction on a Rule 12(b)(1) motion.

Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.

1980) (citations omitted).     When the moving party makes a “facial

attack,” it limits its arguments to the four corners of the

complaint and urges the Court “merely to look and see if plaintiff

has sufficiently alleged a basis of subject matter jurisdiction,

[when] ... the allegations in his complaint are taken as true for

purposes of the motion.”    Id.   Conversely, a “factual attack” goes

beyond the pleadings and challenges “the existence of subject

matter jurisdiction in fact.”      Id.    Here, defendants argue that

plaintiff’s claims are facially deficient in that the amount in

controversy is not satisfied.      Rec. Doc. 20-1 at 5.       Thus, they

are asserting a facial attack on this Court’s subject matter

jurisdiction.



                                   7
     Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 8 of 33



       District courts have original jurisdiction, called diversity

jurisdiction, over a civil action where the matter in controversy

exceeds $75,000 and is between citizens of different states.                         28

U.S.C. § 1332(a).          If the complaint does not set forth a specific

amount of damages, “the party invoking federal jurisdiction bears

the burden of proving its existence, but a sum claimed by the

plaintiff controls the amount in controversy if the claim is

apparently made in good faith.”                 Meisner v. Allstate Ins. Co., No.

10-1837, 2010 WL 4026381, at *1 (E.D.La. Oct. 13, 2010)(citing St.

Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th

Cir. 1998)).        The court should dismiss the claim if it appears “to

a    legal   certainty       that    the    claim      is    really   less   than   the

jurisdictional amount.”             Meisner, 2010 WL 4026381, at *1.

       Defendants argue that plaintiff United fails to satisfy that

the damages asserted exceed the federal threshold because it

involves a money judgment that was not originally rendered against

defendants but on the plaintiff and its insured.                      Rec. Doc. 20-1

at   6.      On    the     contrary,    plaintiff       argues      that   defendants’

negligence        caused    plaintiff      to    pay   for    the   $1,900,000   money

judgment in its entirety, among other damages including attorney’s

fees.     Rec. Doc. 23 at 6-7.

       In Brown v. Buerger, the plaintiff sought to recover the

$15,000 verdict rendered against him, allegedly caused by the law

firm’s negligent representation.                 No. 05-1461, 2005 WL 2487949, at

                                            8
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 9 of 33



*1 (W.D. La. Oct. 7, 2005).       The court determined that it was not

facially apparent from the complaint that the money judgment and

attorney’s fees related to the underlying case and appeal were in

excess of $75,000.     Id. at *2.        Because the court assessed the

value of the underlying judgment and attorney’s fees incurred

therein, we would interpret the holding in Brown to mean that such

amounts can be relevant evidence to the amount in controversy in

legal malpractice claims.     Id.

     Likewise in Ashy, the court held that the plaintiff incurred

actual damages by way of a final judgment when the defendant

attorney failed to join the plaintiff’s insurers as co-defendants

in the underlying suit, causing his client to be cast in a $395,843

judgment.   Atlas Iron and Metal Co. v. Ashy, 2005-458 (La. App. 3

Cir. 1/4/06), 918 So.2d 1205, 1213.            Thus, the court found that

the plaintiff had a viable legal malpractice claim based on the

final judgment issued by the trial court, regardless that it was

not originally rendered against the attorney.           Id.

     Plaintiff   herein   seeks     recovery    from   defendants   for   the

$1,900,000 judgment it was compelled to pay after defendants failed

to timely post bond.      Rec. Doc. 1 at 9.         Although we recognize

that defendants were not parties to the underlying action, they

have not cited to nor was this Court able to identify a case that

distinctly holds that the underlying judgment that is the object

of the legal malpractice claim may not be considered part of the

                                     9
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 10 of 33



amount in controversy.       Moreover, it is facially apparent from the

complaint     that   plaintiff’s       claims    associated      with   defendants’

failure to timely post the surety bond exceed the jurisdictional

amount. 3     Id. at 8-9.         Therefore, we find that plaintiff has

satisfied the amount in controversy requirement of 28 U.S.C.

§ 1332(a). 4

        Defendants also allege that plaintiff omitted to join a

necessary party to avoid destroying complete diversity.                   Rec. Doc.

20-1     at   8.     Thus,   whether      this    Court    has    subject   matter

jurisdiction       depends   on    our    resolution      of   defendants’    Rule

12(b)(7) motion, and as such, we will turn to that motion’s merits.

    B. Rule 12(b)(7) Failure to Join a Party Under Rule 19

        Federal Rule of Civil Procedure 19 calls for the “joinder of

all parties whose presence in a lawsuit is required for the fair

and    complete    resolution     of     the   dispute    at   issue.”      Orpheum

Property, Inc. v. Coscina, No. 17-6480, 2018 WL 1518471, at *3

(E.D. La. Mar. 28, 2018)(citing Fed. R. Civ. P. 19(a)).                   There are



3 The Court also considered whether a potential standing argument could be made
here in view of pending appeal in the underlying lawsuit before the Louisiana
Fifth Circuit Court of Appeals. See Rec. Doc. 20-1 at 7, n. 14. We ultimately
found that such an argument would be unsuccessful because United has adequately
plead that it incurred actual damages in this matter. A viable cause of action
in legal malpractice exists where the claimant suffers “any appreciable and
actual harm flowing from the lawyer’s negligent conduct.” Smith v. Boothe,
28,065 (La.App. 2 Cir. 2/28/96), 669 So.2d 682, 684. Such damages need not be
final or even fully realized in the underlying case before the client’s
malpractice tort claim is ripe. Id.
4 Because the value of the underlying judgment exceeds the statutory threshold

to sustain subject matter jurisdiction, we need not consider defendants’ other
arguments concerning plaintiff’s attorney’s fees in the underlying case and
mental anguish damages.

                                          10
    Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 11 of 33



two relevant inquiries pertaining to whether the party should be

joined     in        the    lawsuit    and   if      so,   whether   that    party    is

indispensable.             Fed. R. Civ. P. 19.

      Under Rule 19(a), joinder of a party is necessary if (1) in

the person’s absence, complete relief cannot be accorded among the

existing parties, or (2) the person claims an interest relating to

the subject of the action that could either be impaired or present

a   risk        of     incurring       multiple       or   otherwise     inconsistent

obligations.          Fed. R. Civ. P. 19(a).

      As to this first inquiry, defendants argue that QEO is a

necessary        defendant        in    this        litigation   under      Louisiana’s

comparative fault scheme.               Rec. Doc. 20-1 at 18-19.            Pursuant to

La. Civ. Code art. 2323, “the degree or percentage of fault of all

persons causing or contributing to the injury, death, or loss shall

be determined, regardless of whether the person is a party to the

action or a nonparty[.]”               La. Civ. Code art. 2323; see Kelly v.

Scottsdale Ins. Co., No. 08-651-B-M2, 2008 WL 11412012, at *3 (M.D.

La. Dec. 8, 2008) (finding that the uninsured motorist is not an

indispensable party because fault can be allocated to him as a

non-party under Louisiana’s comparative fault standard).                             “The

fundamental purpose of Louisiana’s comparative fault scheme is to

ensure that each tortfeasor is responsible only for that portion

of the damage he has caused.”                  Miller v. LAMMICO, 2007-1352 (La.

1/16/08), 973 So.2d 693, 706.

                                               11
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 12 of 33



        Here,    defendants     argue    that    QEO   should    be   joined   as   a

defendant in this matter because QEO retained defendants’ services

on behalf of plaintiff and was the party to whom defendants

reported during the underlying litigation.                Rec. Doc. 20-1 at 20.

Additionally, defendants allege that it was QEO’s conduct that

caused delays associated with the appeal bond and created internal

conflict between the instant parties.              Id.

        In response, plaintiff argues that QEO is not a required

defendant to proceed here because a jury that finds QEO responsible

in the breakdown of the attorney-client relationship can allocate

fault accordingly without joining it as a party.                  Rec. Doc. 23 at

8.     Furthermore, if QEO was deemed a necessary party, plaintiff

asserts that QEO would need to proceed as its co-plaintiff because

they share the same interests in this suit.                Id.

        If joinder is warranted under Rule 19(a), then the party will

be brought into the lawsuit, unless such joinder would destroy the

court’s jurisdiction.           Orpheum Property, 2018 WL 1518471, at *3.

Under such a circumstance, the court must consider the Rule 19(b)

factors to determine whether the dispute can press forward without

the party or dismiss the litigation altogether. Id. These factors

include (1) prejudice to the absent or present parties; (2) whether

the    shaping    of   relief    can    lessen   the   prejudice;     (3)   whether

adequate relief can be given without the absent party; and (4)

whether the plaintiff has another effective forum if the suit is

                                          12
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 13 of 33



dismissed.     Cornhill Ins. PLC v. Valsamis, Inc., 106 F.3d 80, 84

(5th Cir. 1997) (citing Fed. R. Civ. P. 19(b)).

     We find that QEO is not a necessary defendant in this matter

because a jury, if it deems proper, may allocate fault to QEO as

a non-party under Louisiana’s law of comparative fault.            La. Civ.

Code art. 2323.     Even if QEO is joined as a plaintiff, we are

unable to conclude that it is an indispensable party because QEO

and plaintiff’s interests overlap insofar that QEO’s claims would

be properly adjudicated by plaintiff’s presence herein.            As such,

no prejudice would be suffered by either party and relief can be

accorded in QEO’s absence.      Therefore, defendants’ Rule 12(b)(7)

motion to dismiss for failure to join an indispensable party is

denied.

     Furthermore, because Rule 19 does not require QEO’s joinder

as either a plaintiff or defendant, complete diversity between the

existing parties remains intact. United has met its burden in

establishing    complete   diversity    and   an   amount   in   controversy

exceeding $75,000.     Therefore, defendants’ Rule 12(b)(1) motion

to dismiss for lack of subject matter jurisdiction is denied.

  C. Peremptive Period for Legal Malpractice Claims

     As a preliminary matter, defendants claim that plaintiff’s

legal malpractice claim has prescribed and is untimely.            Rec. Doc.

20-1 at 11.       Louisiana Revised Statute § 9:5605 governs the

applicable prescriptive periods for filing a legal malpractice

                                   13
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 14 of 33



claim, namely one year from the date of the alleged act or one

year from the date of discovery with a three-year limitation from

the date of the alleged act, omission, or neglect.                 La. Rev. Stat.

§ 9:5605.      Because     the   prescriptive        periods     governing    legal

malpractice claims are peremptory, “both the underlying cause of

action and the legal right to bring that cause of action dissolve

at the end of the specified periods of limitation.”                   Schonekas,

Winsberg, Evans & McGoey, L.L.C. v. Cashman, 11-449 (La. App. 5

Cir. 12/28/11), 83 So.3d 154, 158.

     “The peremption period for a legal malpractice action begins

to run when a client knew or should have known that a lawyer’s

actions or inaction may cause the client to incur damages, thereby

creating a cause of action for legal malpractice.”                   Id. (citing

Teague v. St. Paul Fire and Marine Ins. Co., 2007-1384 (La.

2/1/08),    974    So.2d   1266,     1276).        Thus,    “a   claimant’s    mere

apprehension      that   something    may     be    wrong   is   insufficient    to

commence the running of peremption unless the claimant knew or

should have known through the exercise of reasonable diligence

that his problem may have been caused by acts of malpractice.”

Teague, 974 So.2d at 1276.

     In Teague, the plaintiff brought a legal malpractice claim

arising from his attorney’s failure to post the jury bond in the

underlying action, which precipitated a settlement without the

plaintiff’s consent.        Id. at 1269.           The Louisiana Supreme Court

                                        14
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 15 of 33



determined that neither the date the attorney failed to post the

jury bond nor the date when the unapproved settlement was reached

triggered the peremptive period because the plaintiff did not know

of the underlying facts and circumstances leading to the parties’

settlement.      Id. at 1276.     As such, the court held that the

peremption commenced when another attorney, who investigated the

matter, informed the plaintiff of the defendant’s acts of legal

malpractice.    Id. at 1278; see Lewis v. Album, 12-584 (La. App. 5

Cir. 4/10/13), 114 So.3d 1155, 1157 (holding that peremption period

for plaintiff’s legal malpractice claim commenced when defendant

attorney informed him that the underlying case had been dismissed

as abandoned).

     Here, defendants submit three events that allegedly triggered

the instant peremptive period: (1) December 18, 2019, one day prior

to the 30-day suspensive appeal deadline; (2) December 20, 2019,

the expiration of the 30-day period; and (3) January 16, 2020, the

date upon which defendant furnished the surety bond.            Rec. Doc.

20-1 at 13.    As defendants noted, one year from each event predates

the March 8, 2021 date upon which plaintiff filed its complaint.

Id. at 14.    Defendants also refute plaintiff’s contention that it

did not know of the time delays associated with suspensive appeals

by pointing to three emails, dating as early as November 20, 2019,

from Truong to QEO’s representative Vicky Forsythe containing



                                   15
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 16 of 33



information of that nature.         Rec. Doc. 26 at 8; see also Rec. Docs.

23-1, 23-2, 23-3.

     According to plaintiff, on March 9, 2020, Truong notified

Forsythe, who would later inform United, that the court granted

Jackson’s    motion   to    dismiss       the   suspensive    appeal,    but   she

represented that the surety bond was timely posted and that they

intend to file a supervisory writ.              Id.   Plaintiff avers that it

became aware of the alleged malpractice on July 10, 2020 when

Truong forwarded the Louisiana Fifth Circuit’s writ denial to the

same QEO agent via email.           Id. at 20-21.      Plaintiff asserts that

Truong’s failure to notify United of the appellate court’s writ

denial for two months thereafter cost United an opportunity to

challenge the denial with the Louisiana Supreme Court.               Id. at 21.

Thus, plaintiff maintains that it timely filed its complaint within

the one year of July 10, 2020.            Id.

     During each event identified by defendants, defendants do not

provide any reason to suggest that plaintiff knew or should have

known of the alleged acts of malpractice.                 Truong’s emails to

Forsythe on the applicable law on suspensive appeals does not

establish     United’s     actual    or    constructive      knowledge   of    the

purported malpractice, particularly considering Truong’s March 9,

2020 correspondence indicating that the surety bond was timely

posted.     Accordingly, like in Teague, United did not become aware

of its lost opportunity to challenge the appellate court’s decision

                                          16
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 17 of 33



until Truong’s July 10, 2020 email informing Forsythe two months

following the writ denial.       Because the peremptive period began to

run from the July 10, 2020 event, plaintiff’s complaint was timely

filed on March 8, 2021, and we may now turn to the merits of

defendants’ Rule 12(b)(6) motion.

  D. Rule 12(b)(6) Failure to State a Claim

     To survive a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), a plaintiff’s complaint “must contain enough

facts to state a claim to relief that is plausible on its face.”

Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (internal

quotes omitted)). A claim is facially plausible when the plaintiff

pleads facts that allow the court to “draw the reasonable inference

that the defendant is liable for the misconduct alleged.”            Id.   A

court must accept all well-pleaded facts as true and must draw all

reasonable inferences in favor of the plaintiff.             Lormand v. U.S.

Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996).          However, the court is not bound

to accept as true legal conclusions couched as factual allegations.

Ashcroft   v.   Iqbal,   556   U.S.   662,   678   (2009).     “[C]onclusory

allegations     or   legal     conclusions     masquerading     as   factual

conclusions will not suffice to prevent a motion to dismiss.”

Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002).



                                      17
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 18 of 33



     To state a legal malpractice claim, the plaintiff bears the

burden    of    showing:        (1)   the    existence    of   an   attorney-client

relationship; (2) negligent representation by the attorney; and

(3) loss caused by that negligence.                  Teague, 974 So.2d at 1272.

While    it    is   undisputed        that    an   attorney-client    relationship

existed       between     the    above       parties,    defendants   deny   acting

negligently in their representation and that their representation

caused plaintiff damages.             Rec. Doc. 20-1 at 4, 14.

     “A legal malpractice claim in Louisiana is a negligence claim,

albeit a professional negligence claim, and thus derives from La.

C.C. arts. 2315 and 2316.”               Ewing v. Westport Ins. Corp., 2020-

00339 (La. 11/19/20), 315 So.3d 175, 182.                      Thus, a claimant is

required to establish each element of negligence under Louisiana’s

duty-risk approach, namely a duty, breach, cause-in-fact, legal

cause or scope of duty, and damages.                Brewer v. J.B. Hunt Transp.,

Inc., 09-1408 (La. 3/16/10), 35 So.3d 230, 240.

               1. Duty

     “Louisiana law makes clear that the duties owed by an attorney

to his client transcend the bounds of an ordinary contractual

relationship.”           Curb Records v. Adams & Reese L.L.P., 203 F.3d

828, 1999 WL 1240800, at *4 (5th Cir. Nov. 29, 1999).                  “In no other

agency relationship is a greater duty of trust imposed than in

that involving an attorney’s duty to his client.”                      Teague, 974

So.2d at 1271 (citing Scheffler v. Adams and Reese, LLP, 06-1774

                                              18
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 19 of 33



(La. 2/22/07), 950 So.2d 641, 652).                 Generally, attorneys are

expected       to    provide    competent      representation     and   act    with

reasonable diligence and promptness in representing their clients’

interests.          Teague, 974 So.2d at 1271.          In doing so, attorneys

must also “exercise independent professional judgment and render

candid advice.”         Id. at 1271-72.

        When an attorney represents multiple clients in the same

matter, Louisiana’s Rules of Professional Conduct prohibit an

attorney from representing a client where such representation “may

be materially limited by the lawyer’s responsibility to another

client or to a third person, or by the lawyer’s own interests.”

Id. at 1272 (citing Rules of Professional Conduct 1.7(a)(2)).

However, it is important to note that “proof of a violation of an

ethical rule by an attorney, standing alone, does not constitute

actionable legal malpractice per se or proof of actual causation.”

Leonard v. Reeves, 2011-1009 (La. App. 1 Cir. 1/12/12), 82 So.3d

1250, 1257.         Nevertheless, the Rules of Professional Conduct may

be relevant in defining the applicable standard of care, depending

on the circumstances of the relationship.                Id.

        In   Teague,        defendant-attorneys         represented     both     the

plaintiff and         his   insurance   carrier    in    the   underlying     action

but     only        revealed   to   the     insurance     representatives       that

defendants failed to timely post a jury bond and would attempt

to settle the case. Teague, 974 So.2d at 1272. While regularly

                                          19
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 20 of 33



reporting to the insurance carrier who retained their services, the

court found that defendants nevertheless owed the same fiduciary

duty to the plaintiff to reasonably inform him of the status and

intended litigation strategies of his case.        Id.

       Similarly, in Curb Records, lead counsel in California hired

local counsel, who was admitted to practice before this Court, in

the plaintiff’s underlying copyright action but instructed local

counsel to never contact the client directly.        Curb Records, 1999

WL 1240800, at *1.   The plaintiff brought a legal malpractice suit

against local counsel and his firm for failing to inform the record

label of lead counsel’s discovery defaults that compelled an

unfavorable settlement.      Id.   The Fifth Circuit determined that

local counsel had a duty to inform the client of any “significant

developments during the course of the representation”, regardless

of lead counsel’s express instructions. Id. at *5.

       In this dispute, defendants argue that they did not owe a

duty to plaintiff to ensure that the state court’s bond order

complied with law and was free of “judicial mistakes.”          Rec. Doc.

20-1 at 15.   Further, defendants assert that QEO’s “Guidelines for

Attorneys” restricted defendants’ ability to act within their duty

to United because they could not do so without QEO’s authorization.

Id.;    Rec. Doc. 26 at 6.    Defendants contend that QEO’s presence

and subsequent interference with defendants’ tactical decisions in



                                   20
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 21 of 33



the underlying litigation ultimately caused the breakdown of the

parties’ attorney-client relationship.                   Rec. Doc. 26 at 6.

        Plaintiff contends that defendants owed a duty to reasonably

inform United of the status of the case and provide sufficient

information          supporting       their   intended      course      of    conduct     in

furtherance of their collective litigation goals.                         Rec. Doc. 23 at

15.     Moreover, plaintiff appears to suggest that part and parcel

to defendants’ duty to render competent representation is a duty

to review the underlying judgment and prevent United from being

cast in judgment exceeding their policy limits.                        Id.

        We   find     that     plaintiff      sufficiently        asserts       within    its

complaint          that     defendants    owed     a    duty    to    render     competent

representation, which encompasses a duty to reasonably inform

United of the status of the case and render advice accordingly.

This Court is unpersuaded by defendants’ assertion that their duty

to    United        was     somehow    limited     by    QEO’s       internal       policies.

Defendants also owed plaintiff a duty to act with reasonable

diligence and promptness in their representation, which covers

their responsibility to timely post security.                        As demonstrated in

Teague       and     Curb     Records,    defendants’          foremost      duty    in   the

underlying action was to represent the interests of United and its

insured and not those of QEO as a third party who retained

defendants’ services.



                                              21
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 22 of 33



                2. Breach of Duty

        While    “an   attorney   is   not   required   to   exercise   perfect

judgment in every instance,” the plaintiff must show that “the

attorney failed to exercise at least that degree of care, skill,

and diligence which is exercised by prudent practicing attorneys

in his locality.”        Belanger v. Spencer H. Calahan, L.L.C., 2020-

0763 (La. App. 1 Cir. 4/16/21), __ So.3d __, 2021 WL 1439965, at

*3.

        The Teague court found it “most telling” that the plaintiff’s

insurer, but not the plaintiff himself, was apprised of defendants’

settlement strategy to rectify their failure to secure a jury

trial. Teague, 974 So.2d at 1272. Because defendants nevertheless

failed to inform the plaintiff of their intended strategies in his

case, the court held that they breached their fiduciary duty by

failing to keep him reasonably informed.            Id.

        Here, United seeks to establish a breach of duty by alleging

that defendants failed to advise plaintiff of the applicable time

delays for filing a suspensive bond appeal and to timely furnish

the security related to their suspensive appeal.              Rec. Doc. 23 at

15-16. Moreover, United alleges that defendants’ failure to review

the underlying judgment casting United in excess of its policy

limits breached defendants’ duty to act as prudent attorneys.                Id.

at 16.



                                        22
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 23 of 33



        Defendants argue that plaintiff’s own evidentiary support,

namely Truong’s emails to Forsythe, belies their assertions that

defendants breached their duty to inform their client.                     Rec. Doc.

26 at 6-7; see Rec. Docs. 23-1, 23-2, 23-3.                 Moreover, defendants

argue that they acted reasonably within their contractual duty

with    QEO   to   not   proceed   on   behalf       of    United    without   QEO’s

authorization, and in that regard, defendants did not receive

authorization to obtain a bond until January 15, 2020 – nearly a

month after the bond filing deadline.               Rec. Doc. 26 at 8; see Rec.

Doc. 26-5.

        To the extent that defendants failed to inform plaintiff of

the time delays for posting security for a suspensive appeal, it

is unclear in both plaintiff’s complaint and opposition whether

Forsythe forwarded the relevant information provided by Truong to

United     representatives.        Therefore,         we    cannot    definitively

conclude that defendants breached their duty to reasonably inform

United of the applicable law and their intended course of conduct.

        However, the Teague court makes clear that an attorney’s duty

to a third party cannot restrict her foremost duty to her client.

As    such,   defendants’    argument        that   they    were     without   QEO’s

authorization to post the surety bond in United’s case is without

merit because defendants nevertheless had a duty to act promptly

and     exercise    independent    professional           judgment    as    United’s

attorneys.     Despite their clear awareness of the looming statutory

                                        23
      Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 24 of 33



deadline, defendants breached their fiduciary duty to United in

not     acting     promptly     to    prevent    Jackson’s       immediate     interim

execution on the excess judgment by timely filing the required

bond.       Additionally,       the    complaint    is    clear      that    defendants

breached     their     duty     to     reasonably      inform    United      about   the

subsequent denial of the supervisory writ because defendants did

not     timely     inform     either    United    or     QEO    of   this    decision.

Therefore, plaintiff has adequately alleged a breach of duty.

             3. Cause-in-Fact

        In legal malpractice claims, “an attorney is liable to his

client for the damages caused by the attorney’s negligence in

handling the client’s business, providing that the client proves

by a preponderance of the evidence that such negligence is the

proximate cause of the loss claimed.”               Holland v. Hornyak, 07-394

(La. App. 5 Cir. 11/27/07), 971 So.2d 1227, 1231 (citing Bauer v.

Dyer, 00-1778 (La. App. 5 Cir. 2/28/01), 782 So.2d 1133, writ

denied, 01-0822 (La. 5/25/01), 793 So.2d 162).                   “The proper method

of determining whether an attorney’s malpractice is a cause in

fact of damages to his client is whether the performance of that

act would have prevented the damage.”               Holland, 971 So.2d at 1231.

        However,     “if      the     alleged    loss     would       have     resulted

irrespective of any alleged negligence, that alleged negligence is

not actionable as a substantial factor or a cause in fact.”

Colonial Freight Systems, Inc. v. Adams & Reese LLP, No. 11-1755,

                                           24
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 25 of 33



2012 WL 1570103, at *2 (E.D. La. May 3, 2012) (Milazzo, J.).               Thus,

“simply establishing that an attorney was negligent, whether based

upon the failure to conform to an ethical rule or some other

standard, would not be sufficient to state a cause of action for

legal malpractice.”      Id.

     In    Colonial    Freight     Systems,      this   Court   held    that   the

plaintiff was unable to prove that its losses were caused by its

attorneys’ failure to secure a jury trial.              Id. at *3.     Regardless

that the plaintiff felt compelled to settle its underlying case,

this Court found that establishing causation solely based on the

potential of an adverse judgment in a bench trial versus a jury

trial was speculative in nature.           Id.

     United alleges that its losses arise from defendants’ failure

to timely furnish the surety bond to secure a suspensive appeal.

Rec. Doc. 23 at 17.         Under Louisiana law, a suspensive appeal

suspends the effect or execution of an appealable judgment.                    La.

Civ. Code Proc. art. 2123.           Unlike for devolutive appeals, the

appellant must furnish security for a suspensive appeal, which

provides that the surety is liable for the amount of the judgment.

La. Civ. Code Proc. art. 2124.        “The purpose of the requirement of

security   for   a    suspensive    appeal    is   to   protect   the   judgment

creditor against the insolvency of the judgment debtor during the

course of the appeal.”         Wright v. Jefferson Roofing, Inc., 630

So.2d 773, 775 (La. 1994).

                                      25
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 26 of 33



     If the appellant fails to furnish the necessary security

timely, “the right vests in the appellee to obtain dismissal of

the suspensive appeal and to secure thereby the right to execute

on the judgment.”     Id.   The appellant’s failure to timely furnish

security does not render the suspensive appeal invalid but may

serve as the basis for the appellee to move for dismissal of the

suspensive appeal.     Clement v. Graves, 2004-1831 (La. App. 1 Cir.

9/28/05), 924 So.2d 196, 200.        Moreover, the suspensive appeal

will be converted to a devolutive appeal, assuming the appellant

meets the latter’s statutory requirements.        Id.

     Had defendants timely posted the necessary security to file

a suspensive appeal, the underlying plaintiff, Ms. Jackson, would

have not been able to immediately execute the judgment to the

detriment of Vic 3 Enterprises, United’s insured and co-defendant.

However, considering the procedural history of the underlying

action, it cannot be said that posting the surety bond would have

necessarily prevented United from eventually having to pay the

judgment on behalf of the insured defendants. United and the other

parties   in   the   underlying   suit   stipulated     to   the   issue   of

liability, declaring Mr. White to be “the sole cause of the

Incident.”     See Rec. Doc. 20-1 at 3; see also Rec. Doc. 20-4 at 1.

Thus, in view of the stipulation of liability against White, United

was found solidarily and jointly liable in the judgment rendered

against them.     Rec. Docs. 20-3, 20-6.    By virtue of being White’s

                                    26
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 27 of 33



insurance carrier, United agreed to indemnify its insured for the

resultant damages, at least up to the policy limit, irrespective

of defendants’ alleged negligence. 5         See Rec. Doc. 20-4 at 26.

       Moreover, even if the $1,800,000 bond was timely posted,

United would have nevertheless been liable for the full amount of

the judgment if affirmed on appeal.              See Bowen v. Government

Employees Ins. Co., 451 So.2d 1196, 1198 (La. App. 5 Cir. 1984)(“If

the insurer were to post a bond on the entire amount of the judgment

and the case was affirmed on appeal, the insurer would be liable

on the bond for the entire amount of the judgment.”).               According

to defendants, their failure respective to the surety bond arose

from QEO’s lack of authorization to not only obtain the appeal

bond    but   also   to   confirm    whether    United    would    be   either

indemnifying the full amount or a portion up to the policy limit.

Rec. Doc. 20-1 at 17; see generally Rec. Doc. 26-4.           QEO ultimately

authorized the $1,800,000 bond in excess of United’s $1,000,000

policy limit, which, if timely posted and accepted by the court,

would have bound United for the entire judgment.               Id.; see Rec.

Doc. 26-5.




5 Defendants also allege that QEO denied them authority to settle the underlying

suit prior to trial and that “upon information and belief” the matter could
have been settled for less than half of the policy limits. Rec. Doc. 20-1 at
17. Defendants further allege that QEO instead opted to “gamble and forced a
jury trial.” Id. Without any evidentiary support in that regard, we cannot
consider such an argument.

                                      27
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 28 of 33



     Additionally,          plaintiff      fails     to    allege    factual      support

showing   a    nexus      between    defendants’          negligence       and   United’s

damages for embarrassment and damage to reputation.                        See Rec. Doc.

23 at 19.      Louisiana courts have expressly held that “a corporate

plaintiff cannot experience mental anguish” and the like (i.e,

humiliation and embarrassment).              Hogan Exploration, Inc. v. Monroe

Engineering Associates, Inc., 430 So.2d 696, 704 (La.App. 2 Cir.

1983)(citing M & A Farms Ltd. v. Town of Ville Platte, 422 So.2d

708 (La. App. 3 Cir. 1983)).                 As noted by defendants, United

asserts     for    the     first    time    in     its    opposition       damages    for

embarrassment and damage to reputation suffered when Jackson filed

a complaint with the Louisiana Department of Insurance.                          Rec. Doc.

23 at 2, 7, 18-19.         However, United does not provide any additional

evidentiary       or    factual    support      to   indicate       that    it   suffered

embarrassment and damage to its reputation resulting from the

complaint.

              4. Legal Cause/Scope of the Duty

     In addition to establishing causation in fact, the claimant

must also show that the attorney’s breach was the legal cause of

its injuries.          Leonard, 82 So.3d at 1263.          Legal cause involves “a

policy question as to whether the particular risk falls within the

scope of the duty.”         Simmons v. CTL Distribution, 03-1301 (La.App.

5 Cir. 2/23/04), 868 So.2d 918, 924.                 This policy question begets

consideration of “how easily the risk of injury to plaintiff can

                                           28
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 29 of 33



be associated with the duty sought to be enforced.” Id. at 925.

“Legal or proximate cause, or scope of duty, normally does not

present a significant or serious problem in a legal malpractice

case.”    Leonard, 82 So.3d at 1263.                “However, it may provide

practical    and   intellectual     challenges       to   the    client,     lawyer,

judge, and jury.”     Id.

     According to United, an attorney’s duties to exercise a degree

of care, skill and diligence is “intended to protect clients from

missing   filing    deadlines     and     having    their     cases     adjudicated

properly.”    Rec. Doc. 23 at 18.         Contrarily, defendants argue that

their omission to timely post bond does not fall within the scope

of their duty because United expressly admitted to liability in

the underlying action.       Rec. Doc. 20-1 at 17.

     Under   Louisiana      law   “when      an   appellant     fails   to   file   a

suspensive appeal from a final judgment timely, the judgment does

not thereby acquire the authority of the thing adjudged, and the

court of appeal does have jurisdiction to reverse, revise, or

modify the judgment (as long as the appeal was filed within the

time limit for appealing devolutively).”              Baton Rouge Bank & Trust

Co. v. Coleman, 582 So.2d 191, 192 (La. 1991)(per curiam).

     It is undisputed that the attempted suspensive appeal was

converted to a devolutive appeal because defendants’ filing met

the governing time delays.          The devolutive appeal is currently

pending before the Louisiana Fifth Circuit Court of Appeals, who

                                        29
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 30 of 33



will hear oral argument in August 2021.             See Rec. Doc. 20-1 at 7,

n.14.      Although not the desired method of appeal, defendants

nevertheless sustained United’s right to challenge the underlying

judgment    by   timely   filing    a        devolutive   appeal   that   could

potentially result in a reversal.                Therefore, United likewise

failed to plead the legal cause element of its negligence claim,

and the Rule 12(b)(6) motion has merit.

  E. Rule 12(e) More Definite Statement

     Defendants moves in the alternative for a more definite

statement under Rule 12(e).        Rec. Doc. 20-1 at 22.           Federal Rule

of Civil Procedure 12(e) allows a party to request a more “definite

statement” of a complaint when it is “so vague or ambiguous that

the party cannot reasonably prepare a response.”              Bowie v. Hodge,

No. 20-1218, 2020 WL 3104799, at *3 (E.D.La. June 11, 2020).               Rule

12(e) motions are generally disfavored, in that “in view of the

great liberality of Federal Rule of Civil Procedure 8, permitting

notice pleading, it is clearly the policy of the Rules that Rule

12(e) should not be used to frustrate this policy by lightly

requiring a plaintiff to amend his complaint which under Rule 8 is

sufficient to withstand a motion to dismiss.”               Babcock & Wilcox

Co. v. McGriff, Seibels & Williams, Inc., 235 F.R.D. 632, 633

(E.D.La. 2006)(citing Mitchell v. E-Z Way Towers, Inc., 269 F.2d

126, 132 (5th Cir. 1959)).



                                        30
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 31 of 33



     District   courts   are   given    “considerable    discretion”      in

deciding whether to grant a Rule 12(e) motion.           Bowie, 2020 WL

3104799, at *3. A complaint is considered “inadequate” if it fails

to “(1) provide notice of the circumstances which give rise to the

claim, or (2) set forth sufficient information to outline the

elements of the claim or permit inferences to be drawn that these

elements exist.”     Id. (citing Beanal v. Freeport-McMoran, Inc.,

197 F.3d 161, 164 (5th Cir. 1999)).        “A court should not dismiss

a claim that fails to meet the pleading requirements without giving

leave to amend unless the defect is simply incurable or the

plaintiff has failed to plead with particularity after repeated

opportunities to do so.”       Burress v. Chase Card, No. 3:19-cv-

01198-S-BT, 2020 WL 1216703, at *1 (N.D. Tex. Feb. 18, 2020)

(internal quotes omitted) (citing Hart v. Bayer Corp., 199 F.3d

239, 248 n.6 (5th Cir. 2000)).

     Should this Court deny their motion to dismiss, defendants

move in the alternative for a more definite statement, arguing

that plaintiff’s claims are ambiguous as to (1) the at-issue period

of representation; (2) the measure of damages sought; and (3) the

nexus between the damages asserted and the alleged negligent acts

or omissions.   Rec. Doc. 20-1 at 23.       Plaintiff argues that each

claim is “clearly discernable’ from a reading of the complaint.

Rec. Doc. 23 at 23-24.



                                   31
   Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 32 of 33



     First,    we      find     that    it    is    clearly    discernable       from    the

complaint    as     to    when    the     at-issue      period      of    representation

occurred.    On or about January 15, 2018, QEO contacted defendants,

seeking their services to represent plaintiff in the underlying

action.     Rec. Doc. 1 at 3.                On December 10, 2020, the parties’

attorney-client relationship ended when the state court granted

defendants’ motion to withdraw and new counsel was substituted.

Id. at 5.   Because this Court was able to ascertain the defendants’

period of representation from the complaint, defendants are not

entitled to a more definite statement in this regard.

     Second,      we     find    that     the      measure    of   damages      sought    by

plaintiff     are      also     clearly       discernable      from      the    complaint.

Plaintiff expressly seeks to recover the value of the $1,900,000

excess    judgment        paid     to        its    judgment       creditor      following

defendants’ failure to timely post the appeal bond.                            Rec. Doc. 1

at 10.    Moreover, while asserted in plaintiff’s opposition, the

complaint lacks any mention of a claim for mental anguish damages

and attorney’s fees.          Nevertheless, because United failed to plead

sufficient facts to demonstrate causation between the purported

negligence and its damages, the futility of curing the pleading

defects would render this aspect of the 12(e) motion moot.

     Lastly, the complaint is undoubtedly clear in its allegations

that defendants’ collective failure to timely file the surety bond

authorized the underlying plaintiff to initiate collection efforts

                                              32
     Case 2:21-cv-00480-ILRL-KWR Document 27 Filed 08/26/21 Page 33 of 33



against United’s insured, which in turn forced United to satisfy

the entire excess judgment.          Rec. Doc. 1 at 9-10.        However, as

previously     discussed,    United    has   not   meet    its    burden      in

establishing causation between the acts of negligence and its

damages, and any further attempts to cure such defects will likely

be   unsuccessful.      Therefore,    because   United    does   not   have    a

cognizable claim for legal malpractice, we find that defendants’

alternative Rule 12(e) motion is moot.

       New Orleans, Louisiana this 26th day of August, 2021



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                      33
